DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Claim Objections
The following claims are objected to because of various issues. It is suggested Applicants amend these claims as follows:
Claim 4
-- The system of claim 1, wherein the collaboration component is further configured to perform a regression analysis on the industrial automation project to determine interdependencies between aspects of the industrial automation project , and to determine whether the modification will affect the second aspect further based on the interdependencies learned by the regression analysis. --
Claim 9
-- The system of claim 8, wherein
the defined roles include at least a lead developer role, and
the user interface component is configured to render, on a client device associated with the lead developer role, an IDE interface that at least one of permits design override privileges or tracks design contributions submitted by developers associated with other roles. --
Claim 10
-- The system of claim 1, further comprising a proxy component configured to, in response to a determination that assistance with development of a portion of the industrial automation project is required, extend remote access to the portion of the industrial automation project  to a technical support entity. --
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 19 and 20 of US 11308447 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11, 19 and 20 of US 11308447 B2 contain all the limitations of instant application claims 1-20 (see mapping table below). Thus, claims 1-20 of the instant application are not patentably distinct from claims 1-11, 19 and 20 of US 11308447 B2 and, as such, are unpatentable for obviousness-type double patenting.
US 11308447 B2
Instant Application 17/692454
1. A system for collaborative cloud-based development of industrial applications, comprising: 

a processor, operatively coupled to a memory that executes executable components stored on a memory, wherein the processor and memory reside on a cloud platform, and the executable components comprise: 

a user interface component configured to render integrated development environment (IDE) interfaces on respective client devices that remotely interface with the cloud platform, and to receive, via interaction with the IDE interfaces, industrial design input that defines aspects of an industrial automation project, wherein 

the industrial design input selects automation objects to be included in the industrial automation project and defines one or more hierarchical relationships between the automation objects, 

the automation objects represent respective industrial assets and comprise properties specific to the respective industrial assets, and 

the properties of an automation object, of the automation objects, comprise at least two of an analytic routine, an alarm, a security feature, or a graphical representation of an industrial asset represented by the automation object; 

a project generation component configured to generate system project data based on the industrial design input, wherein the system project data comprises the automation objects and the one or more hierarchical relationships; and 

a collaboration component configured to, in response to receipt of first industrial design input from a first of the client devices defining a modification to a first aspect of the system project data, determine, based on the one or more hierarchical relationships between the automation objects, whether the modification will affect a second aspect of the system project data, 

wherein the user interface component is further configured to, in response to a determination by the collaboration component that the modification will affect the second aspect, deliver, via the cloud platform, a notification to a second of the client devices associated with a user assigned to develop the second aspect of the system project data.

1. A system for collaborative cloud-based development of industrial applications, comprising: 

a processor, operatively coupled to a memory that executes executable components stored on a memory, wherein the executable components comprise:


a user interface component configured to receive, from client devices via interaction with integrated development environment (IDE) interfaces, industrial design input that defines aspects of an industrial automation project, wherein 



the industrial design input selects automation objects to be included in the industrial automation project and defines one or more hierarchical relationships between the automation objects, 

the automation objects represent respective industrial assets and comprise properties specific to the respective industrial assets, and

the properties of an automation object, of the automation objects, comprise at least two of an analytic routine, an alarm, a security feature, or a graphical representation of an industrial asset represented by the automation object; and








a collaboration component configured to, in response to receipt of first industrial design input from a first of the client devices defining a modification to a first aspect of the industrial automation project, determine, based on the one or more hierarchical relationships between the automation objects, whether the modification will affect a second aspect of the industrial automation project,

wherein the user interface component is further configured to, in response to a determination by the collaboration component that the modification will affect the second aspect, deliver a notification to a second of the client devices associated with a user assigned to develop the second aspect of the industrial automation project.

2. The system of claim 1, wherein

the executable components further comprise a project generation component configured to generate system project data based on the industrial design input, and

the system project data comprises the automation objects and the one or more hierarchical relationships.

10. The system of claim 1, wherein the system project data comprises at least one of an executable industrial control program, an industrial visualization application, industrial device configuration data configured to set a configuration parameter of an industrial device, an engineering drawing, or a bill of materials.

3. The system of claim 2, wherein the system project data comprises at least one of an executable industrial control program, an industrial visualization application, industrial device configuration data configured to set a configuration parameter of an industrial device, an engineering drawing, or a bill of materials.
2. The system of claim 1, wherein the collaboration component is further configured to perform a regression analysis on the system project data to determine interdependencies between aspects of the system project data, and to determine whether the modification will affect the second aspect further based on the interdependencies learned by the regression analysis.
4. The system of claim 1, wherein the collaboration component is further configured to perform a regression analysis on the industrial automation project to determine interdependencies between aspects of the system project data, and to determine whether the modification will affect the second aspect further based on the interdependencies learned by the regression analysis.

3. The system of claim 2, wherein the interdependencies comprise at least one of a programmatic relationship between two or more control code segments defined by the system project data, a dependency between a control code segment and a visualization element defined by the system project data, or a dependency between a control code segment and an engineering drawing defined by the system project data.
5. The system of claim 4, wherein the interdependencies comprise at least one of a programmatic relationship between two or more control code segments defined by the industrial automation project, a dependency between a control code segment and a visualization element defined by the industrial automation project, or a dependency between a control code segment and an engineering drawing defined by the industrial automation project.

4. The system of claim 1, wherein the collaboration component is further configured to implement the modification to the first aspect of the system project data contingent on receipt of an approval of the modification from the second of the client devices.
6. The system of claim 1, wherein the collaboration component is further configured to implement the modification to the first aspect of the industrial automation project contingent on receipt of an approval of the modification from the second of the client devices.

5. The system of claim 1, further comprising a simulation component configured to perform a simulation on the system project data and the modification to determine an estimated effect of the modification on the second aspect, 

wherein the user interface component is configured to generate the notification to include a warning of the estimated effect.
7. The system of claim 1, further comprising a simulation component configured to perform a simulation on the industrial automation project and the modification to determine an estimated effect of the modification on the second aspect,

wherein the user interface component is configured to generate the notification to include a warning of the estimated effect.

6. The system of claim 1, wherein the user interface component is configured to customize the IDE interfaces on the respective client devices in accordance with defined roles of users associated with the respective client devices.
8. The system of claim 1, wherein the user interface component is configured to customize the IDE interfaces on the client devices in accordance with defined roles of users associated with the respective client devices.

7. The system of claim 6, wherein 

the defined roles include at least a lead developer role, and 

the user interface component is configured to render, on a client device associated with the lead developer role, an IDE interface that at least one of permits design override privileges or tracks design contributions submitted by developers associated with other roles.
9. The system of claim 8, wherein

the defined roles include at least a lead developer role, and

the user interface component is configured to render, on a client device associated with the lead developer role, an IDE interface that at least one of permits design override privileges or tracks design contributions submitted by developers associated with other roles

8. The system of claim 1, further comprising a proxy component configured to, in response to a determination that assistance with development of a portion of the system project data is required, extend remote access to the portion of the system project data to a technical support entity via the cloud platform.

10. The system of claim 1, further comprising a proxy component configured to, in response to a determination that assistance with development of a portion of the industrial automation project is required, extend remote access to the portion of the system project data to a technical support entity.

9. The system of claim 8, wherein the proxy component is further configured to generate and send, to the technical support entity, contextual information relevant to development of the portion of the system project data, the contextual information comprising at least one of an identity of a device or machine that makes up the industrial automation project, a role of the device or machine within the industrial automation project, or a process that is upstream or downstream relative to the industrial automation project.
11. The system of claim 10, wherein the proxy component is further configured to generate and send, to the technical support entity, contextual information relevant to development of the portion of the industrial automation project, the contextual information comprising at least one of an identity of a device or machine that makes up the industrial automation project, a role of the device or machine within the industrial automation project, or a process that is upstream or downstream relative to the industrial automation project.

11. The system of claim 1, wherein 

the collaboration component is further configured to associate development note data received from one of the client devices via interaction with a first of the IDE interfaces with a selected portion of the system project data, and 

the user interface component is configured to render the development note data on a second of the IDE interfaces rendered on another of the client devices in response to determining that the second of the IDE interfaces is rendering the selected portion of the system project data.
12. The system of claim 1, wherein

the collaboration component is further configured to associate development note data received from one of the client devices via interaction with a first of the IDE interfaces with a selected portion of the industrial automation project, and

the user interface component is configured to render the development note data on a second of the IDE interfaces rendered on another of the client devices in response to determining that the second of the IDE interfaces is rendering the selected portion of the industrial automation project.

1. A system for collaborative cloud-based development of industrial applications, comprising: 

a processor, operatively coupled to a memory that executes executable components stored on a memory, wherein the processor and memory reside on a cloud platform, and the executable components comprise: 

a user interface component configured to render integrated development environment (IDE) interfaces on respective client devices that remotely interface with the cloud platform, and to receive, via interaction with the IDE interfaces, industrial design input that defines aspects of an industrial automation project, wherein 

the industrial design input selects automation objects to be included in the industrial automation project and defines one or more hierarchical relationships between the automation objects, 

the automation objects represent respective industrial assets and comprise properties specific to the respective industrial assets, and the properties of an automation object, of the automation objects, comprise at least two of an analytic routine, an alarm, a security feature, or a graphical representation of an industrial asset represented by the automation object; 

a project generation component configured to generate system project data based on the industrial design input, wherein the system project data comprises the automation objects and the one or more hierarchical relationships; and 

a collaboration component configured to, in response to receipt of first industrial design input from a first of the client devices defining a modification to a first aspect of the system project data, determine, based on the one or more hierarchical relationships between the automation objects, whether the modification will affect a second aspect of the system project data, 


wherein the user interface component is further configured to, in response to a determination by the collaboration component that the modification will affect the second aspect, deliver, via the cloud platform, a notification to a second of the client devices associated with a user assigned to develop the second aspect of the system project data.

10. The system of claim 1, wherein the system project data comprises at least one of an executable industrial control program, an industrial visualization application, industrial device configuration data configured to set a configuration parameter of an industrial device, an engineering drawing, or a bill of materials.

13. A method for cloud-based development of industrial control applications, comprising:








receiving, by a system comprising a processor, industrial design input submitted via interaction with integrated development environment (IDE) interfaces rendered on client devices, wherein




the industrial design input selects automation objects to be included in an industrial control and monitoring project and defines one or more hierarchical relationships between the automation objects, and 

the automation objects represent respective industrial assets and comprise properties specific to the respective industrial assets, the properties comprising at least two of an analytic routine, an alarm, a security feature, or a graphical representation;











in response to receiving, from a first of the IDE interfaces, a first portion of the industrial design input defining a modification to a first aspect of the industrial control and monitoring project, determining, by the system based on the one or more hierarchical relationships between the automation objects, whether implementation of the modification will affect a second aspect of the industrial control and monitoring project; and

in response to determining that the implementation of the modification will affect the second aspect of the industrial control and monitoring project, rendering, by the system on a second of the IDE interfaces associated with a user assigned to develop the second aspect of the industrial control and monitoring project, a notification of the modification.

14. The method of claim 13, further comprising generating, by the system, system project data based on the industrial design input, wherein the system design input comprises at least one of an executable industrial control program, an industrial visualization application, industrial device configuration data configured to set a configuration parameter of an industrial device, an engineering drawing, or a bill of materials.

2. The system of claim 1, wherein the collaboration component is further configured to perform a regression analysis on the system project data to determine interdependencies between aspects of the system project data, and to determine whether the modification will affect the second aspect further based on the interdependencies learned by the regression analysis.
15. The method of claim 13, further comprising:

learning interdependencies between aspects of the industrial control and monitoring project based on a regression analysis performed on the industrial control and monitoring project, and

determining whether the implementation of the modification will affect the second aspect further based on the interdependencies learned by the regression analysis.

4. The system of claim 1, wherein the collaboration component is further configured to implement the modification to the first aspect of the system project data contingent on receipt of an approval of the modification from the second of the client devices.
16. The method of claim 13, further comprising, in response to receiving, via interaction with the second IDE interface, an approval to implement the modification, implementing, by the system, the modification in the industrial control and monitoring project.

5. The system of claim 1, further comprising a simulation component configured to perform a simulation on the system project data and the modification to determine an estimated effect of the modification on the second aspect, 

wherein the user interface component is configured to generate the notification to include a warning of the estimated effect.
17. The method of claim 13, wherein
the determining comprises performing a simulation on the industrial control and monitoring project and the modification to determine an estimated effect of the modification on the second aspect, and
the rendering the notification comprises rendering information regarding the estimated effect.

6. The system of claim 1, wherein the user interface component is configured to customize the IDE interfaces on the respective client devices in accordance with defined roles of users associated with the respective client devices.

18. The method of claim 13, further comprising customizing an IDE interface, of the IDE interfaces, in accordance with a defined role of a user of a client device on which the IDE interface is rendered.

19. A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a cloud-based system comprising a processor to perform operations, the operations comprising: 

delivering, via a cloud platform, integrated development environment (IDE) interfaces to respective client devices communicatively connected to a cloud platform; 

generating system project data based on industrial design input received from the client devices via interaction with the IDE interfaces, wherein the industrial design input selects automation objects to be included in an industrial control and monitoring project and defines one or more hierarchical relationships between the automation objects, and 


the automation objects represent respective industrial assets and comprise properties specific to the respective industrial assets, the properties comprising at least two of an analytic routine, an alarm, a security feature, or a graphical representation; 

in response to receiving a first portion of the industrial design input from a first IDE interface of a first of the client devices defining a modification to a first aspect of the system project data, determining, based on the one or more hierarchical relationships between the automation objects, whether implementation of the modification will affect a second aspect of the system project data; and 


in response to determining that the implementation of the modification will affect the second aspect of the system project data, sending, via a second IDE interface, a notification to a second of the client devices associated with a user designated to develop the second aspect of the system project data.
19. A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a cloud-based system comprising a processor to perform operations, the operations comprising:






receiving industrial design input from client devices via interaction with integrated development environment (IDE) interfaces rendered on the client devices, wherein

the industrial design input selects automation objects to be included in an industrial control and monitoring project and defines one or more hierarchical relationships between the automation objects, and 

the automation objects represent respective industrial assets and comprise properties specific to the respective industrial assets, the properties comprising at least two of an analytic routine, an alarm, a security feature, or a graphical representation;

in response to receiving a first portion of the industrial design input from a first IDE interface of a first of the client devices defining a modification to a first aspect of the industrial control and monitoring project, determining, based on the one or more hierarchical relationships between the automation objects, whether implementation of the modification will affect a second aspect of the industrial control and monitoring project; and

in response to determining that the implementation of the modification will affect the second aspect of the industrial control and monitoring project, sending, via a second IDE interface, a notification to a second of the client devices associated with a user designated to develop the second aspect of the industrial control and monitoring project.

20. The non-transitory computer-readable medium of claim 19, further comprising, in response to receiving, via interaction with the second IDE interface, an approval to implement the modification, implementing the modification in the system project data.
20. The non-transitory computer-readable medium of claim 19, further comprising, in response to receiving, via interaction with the second IDE interface, an approval to implement the modification, implementing the modification in the industrial control and monitoring project.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See US 20070209038 A1, for teaching:
[0028] The conflict detection module 122 in the second computing system 104 similarly functions to maintain consistency between first application objects 112 and second application objects 120. The conflict detection module 122 may be accessed from, or called from, the second application module 114, and this module 122 serves to determine whether a proposed change from the first computing system 102 can be made that impacts a second application object 120. For example, suppose changes to a first application object are proposed which impact a corresponding second application object, and the changes are proposed despite the conflict avoidance module 116 rules implemented in the first computing system 102. The conflict detection module 122 detects if the proposed changes would pose an actual conflict. If so, the conflict detection module 122 rejects the changes (though that may be overridden as will be described later), will inform the first computing system 102 of the rejection.

See US 20100241891 A1, for teaching:
[0083] Computing the effect of the change 453 using application dependency rules identifies that Application Y 454 can be affected due to its relationship 457 to Application Yellow 411. Such an affect can also affect Client Y 456 because of its use of Application Y 454. The business rule risk factor 443 of the dependency 457 can determine whether the change "will" (i.e. 100%) or "may" (i.e. 50%) affect the dependent application.

[0103] Instead of just warning known people who might be affected by the change, with this invention, the change implementer can now warn previously unknown people who can be affected by the change.

See US 20140130020 A1, for teaching:
[0098] The following examples involve systems that include multiple components that have dependency relationships. The components in these examples are implemented with computer program code. Sequences of versions of the systems are shown in which one or more components changes from one version to the next. The examples illustrate the use of change impact analysis to determine whether a change to a depended upon component has an impact upon a dependent component in accordance with some embodiments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192